COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, AtLee and Retired Judge Felton
UNPUBLISHED




              LOUISIANA CHEMICAL DISMANTLING COMPANY
               AND GREAT DIVIDE INSURANCE COMPANY
                                                                             MEMORANDUM OPINION
              v.     Record No. 0506-16-1                                        PER CURIAM
                                                                                 JULY 26, 2016
              CHARLES RUSSELL, III


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael P. Del Bueno; Megan Kerwin Clark; Whitt & Del Bueno,
                               PC, on briefs), for appellants.

                               (Gregory E. Camden; Montagna Klein Camden, LLP, on brief), for
                               appellee.


                     Louisiana Chemical Dismantling Company and Great Divide Insurance Company

              (LCD herein) appeal a decision of the Workers’ Compensation Commission finding that Charles

              Russell, III, was entitled to temporary total disability benefits from April 10, 2015 and

              continuing. In support of this appeal, LCD argues the Commission erred by (1) finding Russell

              proved he was totally disabled from all employment beginning April 10, 2015 and he had no

              duty to market his residual work capacity; (2) finding Russell was totally disabled continuing

              from April 22, 2015 when he was out of work solely to administer medication every two hours;

              and (3) awarding total temporary disability benefits from April 10, 2015, when Russell was on

              notice that he could perform light-duty work and he did not establish efforts to market his

              residual work capacity.


                     
                      Retired Judge Felton took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                     
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the Commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the Commission in its final

opinion. See Russell v. Louisiana Chem. Dismantling Co., VWC File No. VA02000014699

(Feb. 24, 2016). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-